USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 1 of 7




                                                            Exhibit A
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 2 of 7
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 3 of 7
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 4 of 7
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 5 of 7
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 6 of 7
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 2 filed 03/08/21 page 7 of 7
